Opinion of the Court by

Napton Judge.
This was an action brought before a justice of the peace of St. Louis, upon the following instrument; “Due Shirley and Hoffman, the sum of one hundred and forty-two dollars,— cents, the am’t. of two meat bills, rendered. $142. Portland, Nov. 3,1838. Thomas F. Coburn, Clk. for steamboat Bee and owners.”
Judgment was given for the plaintiffs, and defendant appealed to the circuit court, and judgment having been again for plaintiffs, a motion for a new trial was made, and overruled, and the case brought here by appeal.
The only question appears to be on the jurisdiction of the justice. If the obligation above recited be a note, the jus-Iice had jurisdiction; if not, the case was improperly entertained in the circuit court. An acknowledgment of indebt*43edness, in a specific sum, for a valuable consideration, raises a promise to pay. The instrument here sued on was therefore a note within the meaning of our act. The cases cited contain instruments precisely like the present, in which the courts have held them to be notes. 10 Wend. 677; 2 Cowen, 536.
The judgment of the circuit court is therefore affirmed.